ORDER
The Disciplinary Review Board on October 29,1996, having filed with the Court its decision concluding that DAVID E. SLOANE of READING, PENNSYLVANIA, who was admitted to the bar of this State in 1989 and who was temporarily suspended from the practice of law on January 23, 1996, and who remains suspended at this time, should be suspended from practice for a period of two years on the basis of his conviction in federal court of one count of mail fraud, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on attorney’s honesty, trustworthiness or fitness to practice law), and good cause appearing;
It is ORDERED that DAVID E. SLOANE is hereby suspended from the practice of law for a period of two years, retroactive to January 23, 1996, and until the further Order of the Court; and it is further
*280ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.